Citation Nr: 1742771	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-43 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for major depressive disorder, recurrent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's major depressive disorder, recurrent, has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for major depressive disorder, recurrent, are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In its September 2017 Informal Hearing Presentation, the Veteran's representative noted that it had been three years since the Veteran had last been evaluated for his psychiatric disorder in July 2014 and a new examination might be appropriate.  However, the representative does not describe how the Veteran's symptoms have changed over time.  Moreover, the Veteran was most recently evaluated in July 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for major depressive disorder (MDD), recurrent, was established by a November 2010 rating decision, which assigned a 30 percent disability rating from August 9, 2006, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the provisions for rating Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorder, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(2016).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in September 2016.  As such, the provisions of DSM-5 are for application.

The Veteran was provided a VA Mental Disorders examination in July 2014.  He reported a decrease in mood over the previous month due to decreased mobility and increased pain.  He reported impaired sleep, decreased interest and engagement in activities, decreased appetite and energy, feelings of hopelessness and worthlessness, and increase in suicidal thought.  He reported symptoms were well-managed with the use of medication and frequent phone contact with his nurse.  He also reported chronic anxiety symptoms, to include recurrent, distressing nightmares that occurred 1 to 2 times per month, accompanied by physiological distress and inability to fall asleep.  He also had occasional intrusive thoughts, increased physiological symptoms of anxiety when confronted with triggers, constant sense of fear related to thoughts that something bad will happen, decreased interest in activities, increased irritability, hypervigilance, exaggerated startle response, and problems with sleep maintenance and onset.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted prior to the Veteran's reported increase in pain and subsequent impairment in mobility, he experienced stable mood and increased engagement in social, physical, and pleasurable activities.  In addition, he retired over 18 years ago and had not been responsible for reporting to an employer in that time, which made it difficult to determine occupational impairment resulting from his condition, although his current impairment in functioning was more reflective of his acute pain than his mental health condition.  The Veteran was living with his wife and he stated the current relationship was working out "pretty good."  He spent most of his free time with family members and friends.  He had an active social life.

On examination, the Veteran was appropriately dressed with good grooming and hygiene.  His speech was normal, and his thought process was tangential at times.  There was no evidence of psychotic phenomena.  His mood was "positive," and his affected was anxious.  He was fully oriented and his memory appeared to be within normal limits.  His attention and concentration were adequate.  His judgment, insight, and impulse control were fair.  He was able to manage his financial affairs and perform activities of daily living independently.  

In a January 2016 VA psychiatry note, the Veteran reported worsening mood.  He stated he had a possible plan to driving into oncoming traffic but reported not having the courage to do it.  He lived alone now but felt he was happy being alone.  He occasionally had recurrent nightmares.  He denied auditory and visual hallucinations, or delusions.  On mental status examination, he was alert and fully oriented, with no acute distress.  He had good hygiene and was well-groomed.  His eye contact, attention, and concentration were adequate.  His affect was euthymic with normal range and reactivity, and his speech was normal.  He denied suicidal or homicidal ideations.  His cognition and memory were grossly normal.  His insight and judgement were fair.  The diagnosis was major depressive disorder, recurrent and moderate.

In a May 2016 VA psychiatry note, the Veteran reported his mood had been a lot better.  He denied suicidal or homicidal ideations, auditory and visual hallucinations, or delusions.  On mental status examination, he was alert and fully oriented, with no acute distress.  His psychomotor activity was normal.  He had good hygiene and was well-groomed.  His eye contact, attention, and concentration were adequate.  His affect was euthymic with normal range and reactivity, and his speech was normal.  His thought process was goal-directed and thought content was normal.  His cognition and memory was grossly normal.  His insight and judgement was fair.  The diagnosis was major depressive disorder, recurrent and moderate.

In his August 2016 substantive appeal, the Veteran stated that his suicidal thoughts had improved with medication but he still had anxiety and depression symptoms.  He had anxiety attacks a couple times a week, he got disoriented, and he was unable to deal with stressful circumstances.

Most recently, the Veteran underwent a VA Mental Disorder examination in July 2016.  The diagnosis was major depressive disorder, recurrent and moderate.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He was an outdoor person, mowing on tractors and staying active.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and flattened affect.  On examination, he was cordial and pleasant.  He had difficulties with memory at times, but no thought disorders were noted.  He was fully oriented.  He was capable of managing his financial affairs.  

After reviewing the record, the Board has determined that the Veteran is not entitled to a disability rating for MDD in excess of 30 percent.  The Veteran's recurrent MDD impairment more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, than occupational and social impairment with reduced reliability and productivity.

The July 2014 VA Mental Disorders examination report and VA treatment records dated from January 2016 to May 2016 indicate that the Veteran's hygiene and grooming were good, and he was fully oriented.  His speech, thought content, and thought process were normal, and his cognition, judgment, and insight were fair.  

The record reflects that before the Veteran's hip replacement surgery in March 2016, he had experienced a decrease in mood resulting in passive suicidal thoughts due to decreased mobility and increased pain.  However, he stated during the July 2014 VA examination and in his August 2016 substantive appeal that this symptoms was well-controlled by the use of medication.  Also, in May 2016, the Veteran reported his mood had gotten a lot better.  The July 2014 VA examiner noted that prior to the Veteran's reported increase in pain and subsequent impairment in mobility, he experienced stable mood and increased engagement in social, physical, and pleasurable activities.  

The Board also notes that on the August 2016 substantive appeal, the Veteran reported anxiety attacks occurring twice a month.  He also reports an inability to handle stressful circumstances.  Even considering these symptoms, the Veteran's overall disability picture most closely approximated the criteria for a 30 percent rating under Diagnostic Code 9434 as his general functioning was good, his routine behavior, self-care, and conversation were essentially normal, and his symptomatology consisted primarily of depressed mood, anxiety, irritability, chronic sleep impairment, and flattened affect.  The criteria for a 30 percent rating contemplates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and such symptoms as occasional depressed mood, anxiety, irritability, hypervigilance, chronic sleep impairment, and some mild memory loss.  It does not approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as abnormal affect or speech; disturbances of thought process, motivation, or mood; panic attacks more frequently than once a week; significant memory impairment; or impaired judgment or abstract thinking.  

While the record indicates some impairment in establishing social relationships, and difficulty in establishing and maintaining effective work and social relationships is one of the criteria for a 50 percent rating under Diagnostic Code 9434, the Board finds that the Veteran's level of social impairment, approximates the level of social impairment contemplated in the criteria for a 30 percent rating under Diagnostic Code 9411.  The July 2014 VA examiner states because the Veteran retired over 18 years ago and had not been responsible for reporting to an employer in that time, it is difficult to determine occupational impairment resulting from his condition.  However, the report notes that the Veteran had an active social life and he spent most of his free time with family members and friends.  

The VA examination reports of record do not address how the Veteran's MDD affect his ability to work as he retired two decades previously.  However, the July 2014 VA clinician opined that the Veteran's impairment due to MDD would most likely have been categorized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation."  The July 2016 VA examiner described that the Veteran would likely have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Board finds that these opinions address the Veteran's overall social and occupational impairment due to MDD and corresponds with the criteria for 30 percent rating.  

Accordingly, the Board finds that the Veteran's impairment due to MDD for the period is more consistent with a 30 percent rating and that the level of disability contemplated in Diagnostic Code 9434 to support the assignment of a 50 percent or rating or higher is absent.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for major depressive disorder, recurrent, is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


